Sanchez v Mitsui Fudosan Am., Inc. (2017 NY Slip Op 01821)





Sanchez v Mitsui Fudosan Am., Inc.


2017 NY Slip Op 01821


Decided on March 15, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2017

Sweeny, J.P., Renwick, Mazzarelli, Manzanet-Daniels, JJ.


3392 107207/11

[*1]Martha Sanchez, Plaintiff-Respondent,
vMitsui Fudosan America, Inc., et al., Defendants-Appellants.


Jeffrey Samel & Partners, New York (David M. Samel of counsel), for appellants.
Pollack, Pollack, Isaac & DeCicco, LLP, New York (Brian J. Isaac of counsel), for respondent.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered February 8, 2016, which denied defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants established entitlement to judgment as a matter of law in this action where plaintiff alleges that she was injured when she slipped on a floor that was negligently waxed. Defendants submitted evidence showing that the floor was last waxed approximately three months before plaintiff's fall (see e.g. Aguilar v Transworld Maintenance Servs. , 267 AD2d 85 [1st Dept 1999], lv denied  94 NY2d 762 [2000]). In opposition, plaintiff raised triable issues as to whether "a dangerous residue of wax was present" (Ullman v Cohn , 248 AD2d 200, 200 [1st Dept 1998]). She stated that after she fell, there was wax on her hands and, when she stepped on the waxy area, she saw a "scuff mark" running through a circular area, creating a "sunken stripe through the wax." Plaintiff slid her foot back and forth on the circular patch, and felt the "accumulated, raised, substance on the floor" move with the pressure of her foot, and these actions were captured on the building's security footage.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2017
CLERK